 Case 1:19-dm-00003-CMH Document 27 Filed 04/22/19 Page 1 of 2 PageID# 438


                                                        FILED: April 22, 2019


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                       No. 19-1287
                                  (1:19-dm-0000-CMH)
                                 ___________________


In re: GRAND JURY SUBPOENA

------------------------------

UNITED STATES OF AMERICA

               Plaintiff-Appellee

       v.

CHELSEA MANNING

               Defendant-Appellant


                                 ___________________

                                      ORDER
                                 ___________________

       Chelsea Manning appeals the district court’s order finding her in civil

contempt for failure to testify before the grand jury and committing her to the

custody of the Attorney General until such time as she purged herself of the contempt

or for the life of the grand jury.
 Case 1:19-dm-00003-CMH Document 27 Filed 04/22/19 Page 2 of 2 PageID# 439


      Appellant Manning argues on appeal that the district court improperly denied

her motion concerning electronic surveillance, failed to properly address the issue

of grand jury abuse, and improperly sealed the courtroom during substantial portions

of the hearing. Upon consideration of the memorandum briefs filed on appeal and

the record of proceedings in the district court, the court finds no error in the district

court’s rulings and affirms its finding of civil contempt. The court also denies

appellant’s motion for release on bail.

      Entered at the direction of Senior Judge Duncan with the concurrence of Judge

Niemeyer and Judge King.

                                          For the Court

                                          /s/ Patricia S. Connor, Clerk
